Citation Nr: 0100578	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.A., and D.F.




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 to March 
1950 and from August 1950 until his retirement in July 1969.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating action dated October 1996, the RO denied service 
connection for non-Hodgkin's lymphoma for accrued benefits 
purposes.  Since the appellant did not file a notice of 
disagreement with this determination, it is not before the 
Board at this time.


REMAND

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1), (2), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107, now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

The certificate of the veteran's death shows that he died on 
May [redacted], 1996 at the Scottsdale Memorial Hospital North 
located in Scottsdale, Arizona.  He was an inpatient.  The 
immediate cause of death was listed as pneumocystis carinii with 
multisystem failure. This was due to or as a consequence of 
pulmonary lymphoma.  It is noted that an autopsy was 
performed.  The terminal hospital records are not in the 
claims folder, nor is a copy of the autopsy report.

In a letter dated in November 1998, J. Y., M.D. a 
dermatologist indicated that he last treated the veteran in 
1995.  He reported that in 1994 a single biopsy raised the 
possibility of a few abnormal white blood cells called Sezary 
Syndrome, which has been associated with lymphoma.  An 
additional biopsy revealed changes of dermatitis and 
confirmatory tests of the skin showed no evidence of skin 
lymphoma.  Dr. Y. opined that it was possible the veteran's 
skin disorder had evolved to a skin lymphoma-type picture 
more towards the time of death but he could not comment since 
he had last seen him in December 1995.  The medical records 
of Dr. Y have not been associated with the claims folder. VA 
has a duty to obtain records of relevant treatment reported 
by private physicians. Massey v. Brown, 7 Vet. App. 204 
(1994).

During the appellant's May 1999 personal hearing, the 
veteran's son testified that the family had made unsuccessful 
attempts to obtain some private medical records.  If 
possible, these records should be obtain and associated with 
the claims folder.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO:

1.  The RO should contact the appellant 
so that she can provide the names and 
addresses of all medical facilities from 
which the veteran received treatment 
relating to his service connected 
disabilities and for the conditions that 
caused his death.  The RO should obtain 
any records reported by the appellant and 
not already of record, and associate 
those records with the claims folder.  
The RO should take all necessary steps to 
obtain the terminal hospital records from 
Scottsdale Memorial Hospital North, as 
well as the autopsy report.

2.  The appellant should be advised to 
submit competent medical evidence linking 
the cause of the veteran's death to 
service or to his service-connected skin 
disability.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed. 
If it has not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



